In sustaining assignments of error* to the adjudication of the executors' account, it was found that the decree provided for interest on certain claims from February 18, 1932, but that some of these claims had not come into existence until after that date. We said — "Among the persons to whom interests in the mortgage are directed to be assigned are several persons whose claims did not come into existence until long after February 18, 1932. They would of course not be entitled to interest from February, 1932. We have no doubt this fact was overlooked through inadvertence but it is an error that may be corrected. On the return of the record the parties should have opportunity to be heard on *Page 130 
the subject in order that proper adjustment may be made." (328 Pa. at 155.)
The learned court below, on the return of the record, revised the decree, as to the claims in question, by awarding interest from August 15, 1936; no complaint is now made of that, but appellant renews its contention that the bank is not entitled to interest from the earlier date; we find no support in the record for that contention.
Decree affirmed at appellant's costs.
* See Strickler's Estate, 328 Pa. 145, 154, 195 A. 134.